Case 3:18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page1ofi1i1 Pageid#: 6668

Ballard Spahr

1909 K Street, NW Frances Vincent

12th Floor Tel: 202.661.2248
Washington, DC 20006-1157 Fax: 202.661.2299

TEL 202.661.2260 vincentf@ballardspahr.com

FAX 202.661.2299
www. ballardspahr.com

July 6, 2021

Via Overnight Federal Express

Clerk of the Court

United States District Court

for the Western District of Virginia
Charlottesville Division

255 W Main Street Room 304
Charlottesville, VA 22902

Re: Brennan M. Gilmore v Alexander E. Jones, et al.
Case No. 3:18-cv-00017

Dear Clerk:

Enclosed for filing is Exhibit J to the Supplemental Declaration of Leita Walker in Support
of Objections and Motion to Quash Subpoenas to WVIR-TV, WSLS-TV, WTC-TV and
Journalist Ashley Curtis and Julie Carey [Dkt. 398] filed today, Tuesday, July 6, 2021 in the
above-referenced matter. A copy of the Declaration [Dkt, 398] and Reply Motion [Dkt. 397]
are attached for easy reference. We would appreciate it if you would attached the exhibit to
the filed motion and declaration.

Sincerely,
Is/
Frances Vincent

Enclosures
. . .
3 Case 3:18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page 2 of 11 Pageid#: 6669
Case 3:18-cv-00017-NKM-JCH Document 398 Filed 07/06/21 Page 1 of 3 Pageid#: 6652

*

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
Charlottesville Division

BRENNAN M. GILMORE,

Plaintiff, Case No. 3:18-cv-00017

V.

ALEXANDER E. JONES, et al.,
Defendants

In re subpoena to
WVIR-TV, WSLS-TV, WRC-TV and
Journalists Ashley Curtis and Julie Carey

SUPPLEMENTAL DECLARATION OF LEITA WALKER IN SUPPORT OF

OBJECTIONS AND MOTION TO QUASH SUBPOENAS TO WVIR-TV. WSLS-TV
WRC-TV AND JOURNALISTS ASHLEY CURTIS AND JULIE CAREY

I, Leita Walker, declare as follows:

1. I am a partner with the law firm of Ballard Spahr, LLP, 2000 IDS Center, 80
South Eighth Street, Minneapolis, Minnesota 55402. I am licensed to practice law in the State of
Minnesota and am admitted pro hac vice in this Court. I am counsel for non-parties Gray Media
Group, Inc., d/b/a WVIR-TV (“WVIR”);! Graham Media Group, Virginia, LLC d/b/a WSLS-TV
(“WSLS”);? NBC Subsidiary (WRC-TV) LLC d/b/a WRC-TV (“WRC”)? WSLS journalist
Ashley Curtis, and11 WRC journalist Julie Carey (collectively, the “Non-Party Journalists”).

2. I have personal knowledge of the facts stated in this declaration, and if sworn as a

witness, I am competent to testify to them.

 

' Gray Media Group, Inc., not Gray Television, Inc. (the entity named in the subpoena), owns and operates WVIR.

? Graham Media Group, Virginia, LLC, not Graham Media Group, Inc. (the entity named in the subpoena), owns
and operates WSLS.

7 NBC Subsidiary (WRC-TV) LLC, not NBC Telemundo License, LLC (the entity named in the subpoena), owns
and operates WRC.
, 4 Case_3:18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page 30f11 Pageid#: 6670
Case 3:18-cv-00017-NKM-JCH Document 398 Filed 07/06/21 Page 2 of 3 Pageid#: 6653

3. On June 29, 2021, I called the U.S. District Court for the Western District of
Virginia and spoke to deputy clerk Dylan Gaddes.

4, I referred him to case No. 3:18-cr-00011-MFU, the federal prosecution of James
Fields, and asked if Plaintiff's Exhibit No. 37 in that case was publicly available. That exhibit is
listed on the Exhibit List (filed at ECF Doc. 59 in case No. 3:18-cr-0001 1-MFV) as “Video
Aerial Surveillance” and I believed it to be the helicopter footage that Hoft seeks from the Non-
Party Journalists in this case.

5. Mr. Gaddes confirmed that Exhibit No. 37 was available and that he could
retrieve the exhibit from storage, copy it to a CD for $31, and mail it to me. He confirmed that
there was no indication that Exhibit No. 37 had ever been under seal and that it had thus been
available to the press and public since the time of its filing,

6. I paid the $31 copy fee and caused an overnight shipping label to be emailed to
Mr. Gaddes to expedite delivery of the CD to my office in Minneapolis.

7. It arrived on July 1 and I watched the video footage that comprises Exhibit No. 37
in its entirety. The footage is the same footage featured in the news reports that Plaintiff James
Hoft references in his subpoenas to the Non-Party Journalists.

8. For the convenience of the Court, should it wish to make its own comparison,
attached hereto as Exhibit J is a true and accurate copy of Plaintiff's Exhibit No. 37 from case
No. 3:18-cr-00011-MFU.

9. Later on July 1, I emailed Mr. Hoft’s counsel and offered to provide a copy of the
exhibit and requested that he withdraw the subpoenas. Attached as Exhibit K is a true and

accurate copy of that email, to which Mr. Hoft’s attorney never responded.
a Case 3:18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page 4o0f11 Pageid#: 6671
Case 3:18-cv-00017-NKM-JCH Document 398 Filed 07/06/21 Page 3 of 3 Pageid#: 6654

ae
.

I declare under penalty of perjury that the foregoing is true and correct. Executed on this

6" day of July, 2021, in Minneapolis, Minnesota.

5/ Leita Walker
Leita Walker
« Case 3:18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page5of11 Pageid#: 6672
Case 3:18-cv-00017-NKM-JCH Document 398-1 Filed 07/06/21 Page iof1 Pageid#: 6655

EXHIBIT J

(A copy of Plaintiff's Exhibit No. 37 (video file) from case No. 3:18-
cr-00011-MFU is being sent to the Clerk under Separate cover)
 

18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page 6of11 Pageid#: 6673
@ 3:18-cv-00017-NKM-JCH Document 398-2 Filed 07/06/21 Page 1of2 Pageid#: 6656

EXHIBIT Kk
» Case 3:18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page 7 of11 Pageid#: 6674
Case 3:18-cv-00017-NKM-JCH Document 398-2 Filed 07/06/21 Page 2o0f2 Pageid#: 6657

 

SSS 2 4. ony

From: Walker, Leita (Minn)

Sent: Thursday, July 1, 2021 1:02 PM

To: Burns Law Firm

Ce: Tobin, Charles D. (DC); Smith, Alia L. (DC)
Subject: RE: Gilmore v. Jones - subpoena to WVIR

Mr. Burns, we have received and reviewed your opposition to our clients’ motion to quash. Your opposition papers talk
at length about proceedings in state court, but do not address our point that the aerial footage is available upon request
to any member of the press or public from the federal court in Charlottesville. Upon receipt of those papers, | personally
called the deputy clerk of court and asked him to send me that footage which was filed with the court as Plaintiff's
Exhibit 37 before the news reports aired. | received a copy of the footage on CD today, after the clerk sent it by
overnight mail (all at the expense of my clients). | have watched it and confirmed that, indeed, that publicly available
footage is what was featured in the news reports. | would be happy to provide the footage to you.

Will you withdraw the subpoenas?
Leita

From: Burns Law Firm <tblf@pm.me>

Sent: Wednesday, May 26, 2021 1:47 PM

To: Smith, Alia L. (DC) <SmithAlia@ballardspahr.com>

Cc: Walker, Leita (Minn) <WalkerL@ballardspahr.com>; Burns Law Firm <tblf@pm.me>
Subject: Re: Gilmore v. Jones - subpoena to WVIR

4, EXTERNAL
Hi Leita:

Please let me know if you intend to serve objections.

Thanks,
John

Very truly yours,

John C. Burns

Burns Law Firm

P: 314-329-5040

F: 314-282-8136
P.O. Box 191250

St. Louis, MO 63119

This electronic message including its attachment is from John C. Burns. This electronic communication
contains information that is confidential and is protected by the attorney-client or attorney-work product
privileges. If you receive this message and/or its attachments and you are not the intended recipient, promptly
delete this message, and please notify the sender of the delivery error by return e-mail. You are specifically
instructed that you may not forward, print, copy or distribute or use the information in this message if you are
not the intended designated recipient.
 

* Case 3 A8:g0 0001 M-JCH Document 402 Filed 07/08/21 Page 8o0f11 Pageid#: 6675
ase -CV-

000 O17.N M-JCH Document 397 Filed 07/06/21 Page 1 of 4 Pageid#: 6648

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
Charlottesville Division

BRENNAN M. GILMORE,

Plaintiff Case No. 3:18-cv-00017
Vv.

ALEXANDER E, JONES, et al.,
Defendants

In re subpoena to
WVIR-TY, WSLS-TV, WRC-TV and
Journalists Ashley Curtis and Julie Carey

REPLY IN SUPPORT OF
OBJECTIONS AND MOTION TO QUASH SUBPOENAS TO WVIR-TV, WSLS-TV
WRC-TV AND J OURNALISTS ASHLEY CURTIS AND JULIE CAREY

In his opposition brief, Defendant James Hoft concedes—as his attomey previously
represented, see Walker Decl. (ECF Doc. 366) J 11—that the “chief records” he seeks from the
Non-Party Journalists are (1) aerial video footage, captured from a helicopter, of Heather
Heyer’s murder and (2) “records and testimony describing communications” from whoever
“leaked” this footage to the Non-Party Journalists. (ECF Doc. 395 at 2 (emphasis omitted).)

However, Hoft then goes on to allege that the helicopter footage “has not been made
available to the public outside of James Fields’ state trial [in] Charlottesville Circuit Court.” (Id.
(emphasis omitted).) He is incorrect. As set forth in the accompanying, supplemental declaration
of Leita Walker, that footage is available from the U.S. District Court for the Wester District of

Virginia in Charlottesville. The undersigned obtained a copy of it (filed herewith) merely by

calling the deputy clerk in Charlottesville, paying the $31 copy charge, and providing a mailing
 

Case 3:18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page9of11 Pageid#: 6676
Case 3:18-cv-00017-NKM-JCH Document 397 Filed 07/06/21 Page 2 of 4 Pageid#: 6649

label so it could be overnighted to her office. See Supp. Walker Decl. fff 3-8 and Ex. J.) As the
docket for Fields’ federal prosecution shows, the footage has been publicly available from the
Court since before news reports featuring the footage aired, and the deputy clerk confirmed that
the footage has never been under seal. id. 5. There is thus no reason for Hoft or his attorney to
believe the footage was illegally leaked to the media and no reason to believe the Non-Party
Journalists (or any member of the media) have any documents or testimony to provide regarding
the “collusion” Hoft imagines. The subpoenas to the Non-Party Journalists should be quashed for
that reason alone,

In addition, Hoft’s subpoena should be quashed for the reasons set forth in this Court’s
July 1, 2021, Order (ECF Doc. 396) quashing subpoenas served on numerous government
officials and entities (the “Order”). As the Court explained in that Order, although truth is a
defense to Plaintiff's defamation claim against Hoft, “[i]n evaluating whether the scope of a
subpoena is overbroad, courts must ensure that the requested information is relevant to the truth
or falsity of the particular statements at issue.” Order at 17. And here, the subpoenas to the Non-
Party Journalists (seeking information about an alleged leak of helicopter footage that was
actually freely available to the press and public) have nothing to do with the allegations at issue
in this lawsuit—.e., “whether the State Department and the New York Times purportedly
deleted information from their websites to cover up Plaintiff's involvement in a State
Department plot or whether Plaintiff was somehow part of the ‘deep state’ because his former
employer had received campaign donations from George Soros.” Id. at 18; see also id. at 24
(“Moreover, the existence of some amorphous “deep state,’ proven through the actions or

inactions of local and state officials [and] entities, is not relevant to the truth or falsity of Hoft’s

 

' Hoft or his attomey could have obtained the footage the same way. His apposition does not suggest they even tried
to do so. Moreover, they refused to withdraw Hoft’s subpoenas to the Non-Party Journalists even after the
undersigned offered to provide a copy of the footage obtained from the court to them. See Walker Decl. (9, Ex. K. °
 

3:18-cv-00017-NKM-JCH Document 402 Filed 07/08/21 Page 10o0f11 Pageid#: 6677
ase 3:18-cv-00017-NKM-JCH Document 397 Filed 07/06/21 Page 3of4 Pageid#: 6650

allegedly defamatory statements about Plaintiff’s involvement with the State Department and
George Soros.”). The subpoenas should be quashed for this additional reason.

Finally, the subpoenas should be quashed because Hoft cannot overcome —has not even
tried to overcome—the journalist’s privilege discussed in the Non-Party Journalists’ opening
brief. He does not and cannot credibly dispute that alternative sources have the information he
seeks—most obviously, the federal court in Charlottesville possesses the helicopter footage and
will provide copies to the press and public upon request. And even if the Court were ignore the
public availability of the helicopter footage and take Hoft’s allegations of a government leak at
face value, Hoft has not exhausted other means of proving a leak occurred, including through
discovery directed at the Plaintiff himself or through review of government records subject to
disclosure under freedom of information laws (or more narrowly tailored subpoenas to select
government entities/actors).

Moreover, Hoft’s only response to the Non-Party Journalists’ argument that he cannot
support the subpoenas with a showing of compelling need is to claim some amorphous First
Amendment right to defend himself against Plaintiff’s lawsuit. But if such bald-faced arguments
were sufficient to overcome the privilege, then it would never apply in a libel suit where truth of
the challenged statements is an issue—yet it clearly does. See, e.g., LaRouche v. National
Broadcasting Co., Inc., 780 F. 2d 1134 (4th Cir. 1986); Hatfill v. N.Y. Times, 242 FR.D. 353,
356 (E.D. Va. 2006). As the Court has already correctly concluded in its Order, “[tJhis is clearly
a fishing expedition for which Hoft has shown no good faith basis,” Order at 14. For this final
reason, and all the reasons explained in the Non-Party Journalists’ opening memorandum, the

Court should grant their motion and quash the subpoenas Hoft served upon them.
 

+ Casegiasesy-onpae

sh

Dated: July 6, 2021

M-JCH Document 402 Filed 07/08/21 Page 11o0f11 Pageid#: 6678
NRMICH Document 397 Filed 07/06/21 Page 4 of4 Pageid#: 6651

Respectfully submitted,
BALLARD SPAHR LLP

By: _4s/ Charles D. Tobin
Charles D, Tobin

BALLARD SPAHR LLP

1909 K Street, NW, 12th Floor
Washington, DC 20006
Telephone: (202) 661-2200
Fax: (202) 661-2299
tobinc@ballardspahr.com

Leita Walker (pro hac vice)
BALLARD SPAHR LLP
2000 IDS Center

80 South 8th Street
Minneapolis , MN 55402-2119
Telephone: (621) 371-6222
Fax: (612) 371-3207
walkerl@ballardspahr.com

Attorneys for Non-Party Journalists
